IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


LISE RAPAPORT AND SEAMUS                   : No. 94 EM 2014
MCCAFFERY,                                 :
                                           :
                    Respondents            :
                                           :
                                           :
              v.                           :
                                           :
                                           :
INTERSTATE GENERAL MEDIA, LLC,             :
WILLIAM MARIMOW, CRAIG MCCOY,              :
SIGNE WILKINSON, AND MICHAEL               :
DAYS,                                      :
                                           :
                    Petitioners            :



                             CONCURRING STATEMENT


MR. CHIEF JUSTICE CASTILLE                            FILED: September 3, 2014

      I concur in the Court’s denial of petitioners’ request that the Court exercise its

extraordinary jurisdiction to review legal questions concerning false light invasion of

privacy claims. In my view, however, the questions identified by petitioners are indeed

important. Petitioners’ core complaint is that they will be obliged to proceed to trial

under a novel legal standard created by the Superior Court in Krajewski v. Gusoff, 53

A.3d 793 (Pa. Super. 2012). The Krajewski decision presented questions of sufficient

importance that this Court granted discretionary review of that published decision, only

to dismiss the appeal after the plaintiff died. 74 A.3d 119 (Pa. 2013) (granting appeal);

84 A.3d 1057 (Pa. 2014) (appeal dismissed upon motion of estate executors).

Petitioners believe the Krajewski standard is erroneous, improperly burdens the press
and prompts self-censorship, and thereby keeps matters of public concern unreported.

Petitioners further claim that, in addition to suffering the overall chilling effect of

Krajewski, they will be forced to litigate this case under an incorrect standard that can

only be corrected by this Court.

       I believe there is merit to petitioners’ position, because of the chilling effect of

such novel First Amendment decisions by our intermediate appellate court, but the

instant request is, at best, premature. See, e.g., Washington Cty. Comm’rs v. Pa. Labor

Relations Bd., 417 A.2d 164, 167 (Pa. 1980) (“Petitioners have not sustained th[e]

heavy burden [for extraordinary jurisdiction], but simply have mistitled a premature

petition for allowance of appeal as a request for extraordinary relief.”); Philadelphia

Newspapers, Inc. v. Jerome, 387 A.2d 425, 430 n.11 (Pa. 1978) (“The presence of an

issue of immediate public importance is not alone sufficient to justify extraordinary relief.

As in requests for writs of prohibition and mandamus, we will not invoke extraordinary

jurisdiction unless the record clearly demonstrates a petitioner's rights. Even a clear

showing that a petitioner is aggrieved does not assure that this Court will exercise its

discretion to grant the requested relief.”). In my view, the underlying issue of public

interest warrants full development in discovery to provide necessary context for the

constitutional issues we accepted for review in Krajewski, and which are evident here.




                                   [No. 94 EM 2014] - 2